Hill and Hines, JJ.,
dissenting. We concur in the result reached by the court, but dissent from the rulings made in headnotes 3 and 4. The instruments referred to in headnote 3 conveyed one tract of land composed of the whole and fractional lots therein referred to as constituting *823a single tract, and possession of one of them will constructively extend over the whole tract described in the instruments. Durham Coal & Coke Co. v. Wingfield, 142 Ga. 725; Rowe v. Henderson Naval Stores Co., 143 Ga. 756.
No. 4048.
September 20, 1924.
Nall, Grice & Bloch and Marx Kunz, for plaintiffs.
Duncan & Nunn and Byals & Anderson, for defendants.